           Case 3:19-cv-06109-RSL Document 21 Filed 02/09/21 Page 1 of 3



1

2

3

4

5

6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE

8
     BLAKE L. WARNER,
9                                                     No. 3:19-cv-6109-RSL
                         Plaintiff,
10                                                    DEFAULT JUDGMENT
             v.
11
     OPTI STAFFING GROUP,
12
                         Defendant.
13

14

15          This is a civil action for failure to accommodate disability in violation of the

16   Americans with Disabilities Act, 42 U.S.C. § 12112 et seq. and the Washington Law

17   Against Discrimination, RCW 49.60.180. Plaintiff Blake L. Warner served Defendant Opti

18   Staffing Group (“Opti”) via its registered agent in Alaska and at its principal place of

19   business in Oregon. Dkt. Nos. 13-14. Opti failed to answer or otherwise respond to Mr.

20   Warner’s Second Amended Complaint, and the Court issued an Order of Default against

21   Opti on January 11, 2021. Dkt. No. 17. The Court now orders the entry of default

22   judgment.

23                                            FINDINGS

24          1.      This Court finds that it has subject matter jurisdiction over Mr. Warner’s

25   claim for failure to accommodate disability in violation of the Americans with Disabilities

26   Act, 42 U.S.C. § 12112 et seq., pursuant to 28 U.S.C. § 1331. This Court has supplemental


     DEFAULT JUDGMENT
     NO. 3:19-cv-6109-RSL – Page 1
                                                                          501 East Pine Street, Suite 201
                                                                          Seattle, Wash ington 98122
                                                                          phone 206.516.3800 fax 206.516.3888
           Case 3:19-cv-06109-RSL Document 21 Filed 02/09/21 Page 2 of 3



1    jurisdiction over Mr. Warner’s related state law claims under the Washington Law Against

2    Discrimination, RCW 49.60.180, pursuant to 28 U.S.C. § 1367.

3           2.       This Court also has personal jurisdiction over Opti. Opti has several office

4    locations in Washington, including in Seattle, Tacoma, and Vancouver. Mr. Warner’s

5    claims arise out of Opti’s decision to “take a rain check” on an interview for a position in

6    Tacoma, Washington after learning that Mr. Warner would need an ASL interpreter. Opti

7    was validly served via its registered agent and at its offices in Oregon. Dkt. Nos. 13-14.

8           3.      It is therefore appropriate to enter a default judgment against Opti.

9                                            JUDGMENT

10          IT IS SO ORDERED THAT:

11          1.      Judgment is entered against Opti Staffing Group on Counts 1 and 2 of the

12   Second Amended Complaint.

13          2.      Mr. Warner is entitled to a monetary judgment against Opti in the amount of

14   $20,000 to compensate Mr. Warner for emotional distress damages caused by Opti’s

15   intentional discrimination in violation of the Americans with Disabilities Act, 42 U.S.C.

16   § 12112 et seq. and the Washington Law Against Discrimination, RCW 49.60.180.

17          3.      Opti is also liable for attorneys’ fees and costs in the amount of $5,890.

18

19          IT IS SO ORDERED.

20

21          DATED: February 9th, 2021.

22

23
                                                   THE HONORABLE ROBERT S. LASNIK
24                                                 UNITED STATES DISTRICT JUDGE
25

26


     DEFAULT JUDGMENT
     NO. 3:19-cv-6109-RSL – Page 2
                                                                          501 East Pine Street, Suite 201
                                                                          Seattle, Wash ington 98122
                                                                          phone 206.516.3800 fax 206.516.3888
                  Case 3:19-cv-06109-RSL Document 21 Filed 02/09/21 Page 3 of 3



1         Presented by:

2         YARMUTH LLP
3
          By: s/Molly A. Terwilliger
4         Molly A. Terwilliger, WSBA No. 28449
          501 East Pine Street, Suite 201
5         Seattle, WA 98122
          Phone: 206.516.3800
6         Email: mterwilliger@yarmuth.com

7         Attorneys for Plaintiff Blake L. Warner

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


         DEFAULT JUDGMENT
         NO. 3:19-cv-6109-RSL – Page 3
                                                                  501 East Pine Street, Suite 201
                                                                  Seattle, Wash ington 98122
                                                                  phone 206.516.3800 fax 206.516.3888
     999.25 va251003 0/0/00
